Exhibit 10.1

 

[g97161keimage002.gif]

 

STRATEGIC ALLIANCE AGREEMENT

 

This Strategic Alliance Agreement is made and entered into this 20th day of
May 2005, by and between UTEK Corporation (“UTK”), 202 South Wheeler Street,
Plant City, Florida 33566, a Delaware Corporation, and VitaCube Systems
Holdings, Inc., Inc.  (“PRH”), 480 South Holly Street, Denver, Colorado 80246, a
Nevada Corporation.

 

WITNESSETH:

 

WHEREAS, PRH desires to engage UTK to provide the services as set forth in this
Agreement, and

 

WHEREAS, UTK is agreeable to provide these services.

 

NOW THEREFORE, in consideration of the mutual promise made in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

 

I. ENGAGEMENT 

 

PRH hereby retains UTK to provide those services as defined herein and UTK
hereby agrees to the appointment on the terms and conditions hereinafter set
forth and agrees to use commercially reasonable efforts in providing said
services.

 

II. INDEPENDENT CONTRACTOR

 

UTK shall be, and in all respects be deemed to be, an independent contractor in
the performance of its duties hereunder.

 

A.           PRH shall be solely responsible for making all payments to and on
behalf of its employees and UTK shall in no event be liable for any debts or
other liabilities of PRH.

 

B.             UTK shall not have or be deemed to have, fiduciary obligations or
duties to, and shall be able to pursue, conduct and carry on for its own account
(or for the account of others) such activities, ventures, businesses and other
pursuits as UTK in its sole, absolute and unfettered discretion, may elect.

 

C.             Notwithstanding the above, no activity, venture, business or
other pursuit of UTK, during the term of this Agreement shall conflict with
UTK’s obligations under this Agreement.

 

1

--------------------------------------------------------------------------------


 

III. SERVICES

 

UTK agrees to provide the following services, hereinafter collectively referred
to as “Services”:

 

SEE “CONFIDENTIAL TERM SHEET” (EXHIBIT A) ATTACHED AND MADE A PART HEREOF.

 

A.                                   UTK shall devote such time and efforts, as
it deems commercially reasonable, under the circumstances to the affairs of PRH,
as is reasonable and adequate to render the Services contemplated by this
Agreement.

 

B.                                     UTK cannot guarantee results on behalf of
PRH, but shall pursue all reasonable avenues available through its network of
contacts.  The acceptance and consumption of any transaction is subject to
acceptance of the terms and conditions by in its sole discretion.

 

C.                                     In conjunction with the Services, UTK
agrees to:

 

1.               Make itself available at the offices of PRH or at another
mutually agreed upon place, during normal business hours, for reasonable periods
of time, subject to reasonable advance notice and mutually convenient
scheduling.

 

2.               Make itself available for telephone conferences with the
principal officer(s) of PRH during normal business hours.

 

IV. EXPENSES

 

It is expressly agreed and understood that each party shall be responsible for
its own normal and reasonable out-of-pocket expenses.

 

V. COMPENSATION

 

A.           In consideration for the services to be provided, PRH agrees that
it will remit the agreed upon stock certificate within five (5) days of both
parties executing this Agreement.

 

B.             PRH agrees that UTK shall be entitled to compensation as follows:

 

SEE STRATEGIC ALLIANCE CONFIDENTIAL TERM SHEET (EXHIBIT A) ATTACHED AND MADE A
PART HEREOF.

 

VI. TERM AND TERMINATION

 

The term of the Agreement will be for 12 months unless terminated sooner. This
Agreement may be renewed upon mutual, written agreement of the parties. Either
party may terminate this Agreement at any time with 30 days written notice.

 

2

--------------------------------------------------------------------------------


 

VII. LEGAL COMPLIANCE

 

PRH agrees that it will put in place, if it has not already done so, policies
and procedures relating to and addressing, with the commercially reasonable
intent to ensure compliance with, applicable securities laws, rules and
regulations, including, but not limited to:

 

A.                                   The use, release or other publication of
forward-looking statements.

 

B.                                     Disclosure requirements regarding the
required disclosure of the nature and terms of UTK’s relationship with,
including, but not limited to press releases, publications on its web site,
letters to investors and telephone or other personal communication with
potential or current investors.

 

C.                                     No press releases or any other forms of
communication to third parties, which mention both UTK CORPORATION and PRH,
shall be released without the prior written consent and approval of both UTK and
PRH.

 

D.                                    EXECUTION.  The execution, delivery and
performance of this Agreement, in the time and manner herein specified will not
conflict with, result in a breach of, or constitute a default under any existing
agreement, indenture, or other instrument to which either PRH or UTK is a party
or by which either entity may be bound or affected.

 

E.                                      TIMELY APPRISALS.  PRH shall use its
commercially reasonable efforts to keep UTK up to date and apprised of all
business, market and legal developments related to and its relationship to UTK.

 

F.                                      CORPORATE AUTHORITY.  Both PRH and UTK
have full legal authority to enter into this Agreement and perform the same in
the time and manner contemplated.

 

G.                                     The individuals whose signatures appear
below are authorized to sign this Agreement on behalf of their respective
corporations.

 

H.                                    PRH will cooperate with UTK and will
promptly provide UTK with all pertinent materials and requested information in
order for UTK to perform its Services pursuant to this Agreement.

 

I.                                         When delivered, the shares of PRH
Common Stock shall be duly and validly issued, fully paid and non-assessable.

 

J.                                        UTK represents to PRH that a) it has
the experience as may be necessary to perform all the required, b) all Services
will be performed in a professional manner, and c) all individuals it provides
to perform the Services will be appropriately qualified and subject to
appropriate agreements concerning the protection of trade secrets and
confidential information of which such persons may have access to over the term
of this Agreement.

 

K.                                    Until termination of the engagement, PRH
will notify UTK promptly of the occurrence of any event, which might materially
affect the condition (financial or otherwise), or prospects of PRH.

 

3

--------------------------------------------------------------------------------


 

VIII. CONFIDENTIAL DATA

 

A.                                   UTK shall not divulge to others, any trade
secret or confidential information, knowledge, or data concerning or pertaining
to the business and affairs of PRH, obtained by UTK as a result of its
engagement hereunder, unless authorized, in writing by PRH. UTK represents and
warrants that it has established appropriate internal procedures for protecting
the trade secrets and confidential information of, PRH including, without
limitation, restrictions on disclosure of such information to employees and
other persons who may be engaged in such information to employees and other
persons who may be engaged in rendering services to any person, firm or entity
which may be a competitor of.

 

B.                                     PRH shall not divulge to others, any
trade secret or confidential information, knowledge, or data concerning or
pertaining to the business and affairs of UTK obtained as a result of its
engagement hereunder, unless authorized, in writing, by UTK.

 

C.                                     UTK shall not be required in the
performance of its duties to divulge to PRH, or any officer, director, agent or
employee of PRH, any secret or confidential information, knowledge, or data
concerning any other person, firm or entity (including, but not limited to, any
such person, firm or entity which may be a competitor or potential competitor
of) which UTK may have or be able to obtain other than as a result of the
relationship established by this Agreement.

 

IX. OTHER MATERIAL TERMS AND CONDITIONS

 

A.                                   INDEMNITY.

1.               UTK shall indemnify, defend and hold harmless PRH from and
against any and all losses incurred by PRH which arise out of or result from
misrepresentation, breach of warranty or breach or non- fulfillment of any
covenant contained herein or Schedules annexed hereto or in any other documents
or instruments furnished by UTK pursuant hereto or in connection with this
Agreement.

 

2.               PRH shall indemnify, defend and hold harmless UTK from and
against any and all losses incurred by UTK which arise out of or result from
misrepresentation, breach of warranty or breach or non-fulfillment of any
covenant contained herein or Schedules annexed hereto or in any other documents
or instruments furnished by PRH pursuant hereto or in connection with this
Agreement.

 

B.             PROVISIONS.  Neither termination nor completion of the assignment
shall affect the provisions of this Agreement, and the Indemnification
Provisions that are incorporated herein, which shall remain operative and in
full force and effect.

 

C.             PRH agrees that for a twenty four months (24) following the
execution of this Agreement, PRH shall not, without UTEK’s prior written
consent, directly or indirectly solicit for employment any present  employee  of
UTEK, or request, induce or advise any employee of UTEK to leave the employ of
UTEK. In turn, UTEK agrees that it will not directly or indirectly solicit any
present employee of PRH.

 

4

--------------------------------------------------------------------------------


 

D.            ADDITIONAL INSTRUMENTS.   Each of the parties shall from time to
time, at the request of others, execute, acknowledge and deliver to the other
party any and all further instruments that may be reasonably required to give
full effect and force to the provisions of this Agreement.

 

E.              ENTIRE AGREEMENT.  Each of the parties hereby covenants that
this Agreement, is intended to and does contain and embody herein all of the
understandings and agreements, both written or oral, of the parties hereby with
respect to the subject matter of this Agreement, and that there exists no oral
agreement or understanding expressed or implied liability, whereby the absolute,
final and unconditional character and nature of this Agreement shall be in any
way invalidated, empowered or affected.  There are no representations,
warranties or covenants other than those set forth herein.

 

F.              ASSIGNMENTS. The benefits of the Agreement shall inure to the
respective successors and assignees of the parties and assigns and
representatives, and the obligations and liabilities assumed in this Agreement
by the parties hereto shall be binding upon their respective successors and
assigns; provided that the rights and obligations of UTK under this Agreement
may not be assigned or delegated without the prior written consent of PRH and
any such purported assignment shall be null and void.  Notwithstanding the
foregoing, UTK may assign this Agreement or any portion of its Compensation as
outlined herein to its subsidiaries in its sole discretion.

 

G.             ORIGINALS.  This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original and
constitute one and the same agreement.

 

H.            ADDRESSES OF PARTIES.  Each party shall at all times keep the
other informed of its principal place of business if different from that stated
herein, and shall promptly notify the other of any change, giving the address of
the new place of business or residence.

 

I.                 NOTICES.  All notices that are required to be or may be sent
pursuant to the provision of this Agreement shall be sent by certified mail,
return receipt requested, or by overnight package delivery service to each of
the parties at the addresses appearing herein, and shall count from the date of
mailing or the validated air bill.

 

J.                MODIFICATION AND WAVIER.   A modification or waiver of any of
the provisions of this Agreement shall be effective only if made in writing and
executed with the same formality as this Agreement.  The failure of any party to
insist upon strict performance of any of the provisions of this Agreement shall
not be construed as a waiver of any subsequent default of the same or similar
nature or of any other nature.

 

K.            INJUNCTIVE RELIEF.   Solely by virtue of their respective
execution of this Agreement and in consideration for the mutual covenants of
each other, PRH and UTK hereby agree, consent and acknowledge that, in the event
of a breach of any material term of this Agreement, the non-breaching party will
be without adequate remedy-at-law and shall therefore, be entitled to
immediately redress any material breach of this Agreement by temporary or
permanent injunctive or mandatory

 

5

--------------------------------------------------------------------------------


 

relief obtained in an action or proceeding instituted in any court of competent
jurisdiction without the necessity of proving damages and without prejudice to
any other remedies which the non-breaching party may have at law or in equity.

 

L.              ATTORNEY’S FEES.   If any arbitration, litigation, action, suit,
or other proceeding is instituted to remedy, prevent or obtain relief from a
breach of this Agreement, in relation to a breach of this Agreement or
pertaining to a declaration of rights under this Agreement, the prevailing party
will recover all such party’s attorneys’ fees incurred in each and every such
action, suit or other proceeding, including any and all appeals or petitions
there from.  As used in this Agreement, attorneys’ fees will be deemed to be the
full and actual cost of any legal services actually performed in connection with
the matters involved, including those related to any appeal to the enforcement
of any judgment calculated on the basis of the usual fee charged by attorneys
performing such services.

 

 

APPROVED AND AGREED:

 

UTEK CORPORATION

 

VITACUBE SYSTEMS HOLDING, INC.

 

 

 

 

 

 

By:

/s/ Clifford M. Gross

 

By:

/s/ Earnest Mathis

 

Clifford M. Gross, Ph.D.

 

 

Earnest Mathis

 

Chief Executive Officer

 

 

Chief Executive Officer

 

6

--------------------------------------------------------------------------------